Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ball-like” member and housing (recited in claims 4, 12, and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Applicant uses the term “ball-like”, however, the term is only use once on applicant’s specification, in the Summary of the Invention, (page 3, line 14).  The term is not used in applicant’s “Detailed Description of the Embodiments” and is not defined anywhere is applicant’s specification.  The 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The disclosure is objected to because of the following informalities: 
On page 1, line 30 “two surface” should be -two surfaces-.
On page 6, lines 17-18, “this embodiment cylindrical” should be -this embodiment is cylindrical-.
On page 7, line 27, “two frame part” should be -two frame parts-.
On page 8, lines 9-10, “this embodiment cylindrical” should be -this embodiment is cylindrical-.
	On page 8, line 25, “this embodiment cylindrical” should be -this embodiment is cylindrical-.

	On page 9, line 13, “it appears that “the inner diameter of the first member (104a)” should be     -the outer diameter of the first member (104a)-, particularly since the first member of the embodiment being described is solid and does not appear to have an inner diameter.
On page 9, the last two lines do not make sense.  It appears that applicant means to recite, in lines 37-38, “the first housing (102a) is connected to the frame part (106a) and the first member (104a) is connected to the other frame part (106b).
On page 10, line 24, “in in” should be -in-.
	On page 11, lines 2-3, “in bicycle” should be -in the bicycle-. 
	On page 11, lines 12, 20, and 26, “made by together with” is unclear.  It appears that applicant means to recite -made together with-.
On page 11, lines 13, 20, and 26, “such as that” should be -such that-.
	On page 11, line 33, “inserted to” should be -inserted into-.
	The specification should be carefully reviewed for informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In claim 1, line 5, “a member” should be -the member- because that element was mentioned earlier in the claim (in line 2).  In line 12, “inserted to” should be -inserted into-.
	In claim 2, line 2, “the cross-section” lacks clear antecedent basis in the claim.
In claims 4, 12, and 13, “ball-like” is indefinite because the ambiguity of the term “like” makes the reference to a ball configuration unclear.
In claim 7, applicant claims “another bicycle frame part”, however, in claim 1, first and second bicycle frame parts are recited.  It is clear from the disclosure that all of the claimed members are connected to either the first or second frame part, not “another” one.
In claim 7, line 3, “the first housing” lacks clear antecedent basis in the claim.  Only a “housing” and “another housing” are recited in claim 1, not a “first housing”, so it is not entirely clear which housing is being referenced.
In claim 10, line 4, “producing another housing to a second bicycle frame” is unclear.  It appears that applicant means to recite a housing connected to, formed on, or integrally formed with the second bicycle frame part.    Also, “a second bicycle frame” should be -a second bicycle frame part-, for consistency.  In line 4, “the other housing” lacks antecedent basis and is indefinite because it is not clear if the “other housing” refers to the previously recited “housing”, recited in line 2, or “another housing”, recited in line 4.  In line 7, “in such situations” is unclear.  In line 9, it appears that “inserted to the at least one housing” should be -inserted into at least one of the housings-.  In line 10, “wherein member” should be -wherein the member-.
In claims 14-16, line 2, “inside first” should be -inside the first-.
In claims 6 and 17-20, “formed to” is unclear.  Applicant appears to mean “formed on”.  Also, “the inner surface” lacks clear antecedent basis in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasnowski et al. (USPN 7,971,892).
Regarding claim 1, Sasnowski teaches an arrangement for a bicycle frame 12 comprising a housing (receptacle 108, 110, 112, 114, see Figure 5) for a member (dowel 102, 104, 106, see Figure 4), the housing being connected to or a part of a first bicycle frame part 34 wherein the arrangement further comprises a member at least partly insertable into the housing said member being interlocked in place by another housing (cylindrical bases supporting dowels 102,104, 106, seen in Figure 4) connected to or a part of a second bicycle frame part 32.  The housings are situated such that at least one of the housings adjacent to a seam (a seam is formed at peripheral edges 116, 118, as well as at internal abutting ribs 70, 72) of the first and second bicycle frame parts adjoined together and further such that the member when inserted to the housings crosses transversally said adjacent seam.  
Regarding claims 2 and 11, housings 108 is situated physically adjacent to the seam.

Regarding claims 5, 6, 8, and 14-20, at least one of the housings is inside first and/or second frame parts (all of the housings are inside the frame parts 32, 34) and formed on or connected to the inner surface of the first and/or second parts.
Regarding claim 7, the member (dowel 100, 102, 104, 106) is formed or connected to a bicycle frame part and coincident to the housing when the bicycle frame parts are joined at the seam.  
Regarding claim 9, Sasnowski teaches a bicycle frame 12 having a plurality of arrangements (member and housing combinations), as seen in Figures 1, 4, and 5).
Regarding claim 10, Sasnowski teaches a method of manufacture for a bicycle frame comprising - producing a housing 108, 110, 112, 114, adjacent and transversal to a seam (seems at peripheral edges 116, 118, and ribs 70, 72) of a first bicycle frame part 34, - producing a member (dowels 100, 102, 104, 106) insertable at least partly into said housing, - producing another housing (cylindrical supports for the dowels, seen in Figure 4) to a second bicycle frame 32 coincident to the other housing when the first and second bicycle frame parts are joined at a seam and wherein the member may be inserted inside the housings, wherein the housings are produced such that at least one of the housings is adjacent to a seam of the first and second bicycle frame parts when adjoined together and further such that the member when inserted to the at least one housing crosses transversally said adjacent seam and wherein member is interlocked in place by the housings.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasnowski in view of Michel et al. (USPN 4,548,422).
Regarding claims 3, 12, and 13, Sasnowski teaches housings and members that are cylindrical, not ball-like.
Michel shows a bicycle frame arrangement in Figure 7 having a housing 72 arranged on one frame part and a housing 71 on another frame part and a member (projection on housing 71 that is inserted into housing 72).  The member has a rounded end that is generally semispherical and the housing 72 has a recess that, at its inner end, is semispherical.  These semispherical parts are “ball-like”, as understood.
It would have been obvious to one of ordinary skill in the art to provide the member and housing of Sasnowski, with a semispherical or “ball-like” end, as taught by Michel, in order to facilitate insertion of the member into the housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Devitt and Bennett show dowels or pins connecting frame halves.
Choi and Swarthout show rings for aligning frame halves.
Thun shows round projections for interconnecting frame parts.
Resele and Huang show projections and housings for interconnecting frame halves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/